Title: To Thomas Jefferson from James Swan, 12 September 1791
From: Swan, James
To: Jefferson, Thomas



Sir
Paris 12th. Septr. 1791. Rue de Montmorency No. 63.

It will give you much satisfaction to know, the Success that has attended an essay of Boston Salted Beef and pork. I ordered a barrel of each sort of these articles to be sent me last December. They were Ship’d from Boston to Rochelle, from thence to Havre and from Havre here. All these Shipments and reShipments took up about nine months, when the Commissaries named by the Minister of Marine, at my request, examined and inspected each sort, which they unanimously found excellent in quality and perfectly well preserv’d. The Certificats from the french and american Consuls determin’d the age of the different Shipments. The delay was long and distressful, as I fear’d the loss of their qualities, and in effect one had lost its pickle and was spoilt, which appear’d more favorable than if all had been in good order. Here is the report as communicated to me by M. de Verdan de la Crenne, Chairman of the Commissioners and an officer in the navy of a very high rank “Je crois (4 Sepr.) pouvoir (sans indiscretion) vous dire que le proces verbal que nous avons arreté, et que sera remis au ministre le 6. ou 7e. Court, est tout à l’avantage des Salaisons que nous avons fait cuire et que nous avons trouvées tres bonnes; et quoique notre mision fut bornée à examiner la qualité et bonté de ces Salaisons, nous avons cependant cru pouvoir ajouter, que nous pensions qu’il seroit utile au Gouvernement de traiter pour les Salaisons avec les Etats-Unis d’Amerique, au moins, pour la fourniture des rationnaires dans les Colonies, et pour les suppliments en Salaisons à envoyer pour les Batimens qui y sont stationés.”
Thus at last the door is opened for the introduction of our meats, which I have so long labour’d for; and as I ought to receive a part of the benefit I shall be obliged to you, not to make it Known  publickly, untill our bargain shall be made here, as it might bring a competition injurious to those who have had this trouble, and no ways advantagous to the United States; and besides as many Americans will be interested, as will be necessary to the proper Execution. To lodge the funds and to assure the Government some french Compagnies will be interested, who have it in their power to do the one and the other.
I have, by reason of the loss on the paper money, got a Suspension of my Timber Contract untill such time as I shall judge it convenient to fullfill it.—I am very respectfully & with much esteem Sir Your mo. obed. & v. humble,

James Swan

